Title: Abigail Adams 2d to John Quincy Adams, 9 February 1786
From: Adams, Abigail (daughter of JA and AA)
To: Adams, John Quincy


     
      N 12
      
       Feb. 9th. 1786 Thursday
      
     
     This my Brother is the day appropriated for the celebration of the Queens Birth day. It really comes in june but as the Kings is in that Month they defer its celebration to this season. Kings and Princess you know may do any thing which their power will permit with impunity. But to tell you—at 2 oclock we were dressd, Mamma in a sattin of the new fashiond Colour which is Called the spanish fly, trimed with Crepe and Gold fringe. My dress was pink sattin trimmed with Crepe and silver fringe and some Persons of taste told me that tho they saw more expensive and more superb dresses at Court they did not see one, more elegant and neat than my Ladyships. Now who think you this was. Why Mr Humphryes—and for all the World his taste is excellent. At two oclock, Mamma and myself got into the Carriage, and proceeded, on our way to st James’s. The Curiossity of People was so great having never seen any thing of the kind before. That the road from, Piccadilly to the Pallace was so obstructed by Carriages full of People to look at the Ladies who might pass on their Way, that there was no such thing as getting through. So we went through st James park and found no difficulty. Mr Humphryes attended us. Every thing is upon so independant a scale here that the attendance of a Gentleman is Considered almost unpolite. The Ladies, assume all the Roughness, and Assureance necessary to support them upon every occasion, and in General I think they look like Giant apes. But tho we found no difficulty till we got to the 2d room, here commenced such a scene as I was never, Witness to before. Their Majestys had gone in before we arrived. At the dore of the 2d room, I was, struck with the appearance of a figure which at first sight I took to be King Brant or Joseph Brant an Indian Cheif, who has, been here sometime from America. He was engaged against us in the late War. It is a matter of speculation what can be his erand here at present. Some suppose it is to get payd for the scalps he took in the War, and to get Compensation for his services. He has been presented to the King and Queen and has appeard at the drawing Room, in the dress of his Nation with that pretty plaything his Tommy Hawk in his hand. The Ladies admired his figure, and saw in his Countenance something Good. He has indeed been noticed by some People of importance. There was a feast made for him by, some Persons of distinction at Which the Company all were drunk, except himself. He observed it would not do for him to Get drunk in this Country, tho it would in his own. But to adone with Joseph Brant after telling you one anecdote more which is that Colln Smith was upon an expedition against him during the Ware when Brant and Butler had like to have been taken. He is celebratd for his Cruelty at Yomen. And to return to the Personage whom I was presented with, it was no less than the Minister from Tripoli, with two pages, dressd in the Habit of his Country a turban upon his Head and his long baird, and his dress otherwise as singular and such a dirty set of creatures I never saw. I was absolutely frightened. He is an addition to the singularity of the Corps diplomatick. I hear the Foreign Ministers donot intend to have any intercourse with him—but more of him by and by. At the entrance of the door of the third appartment where the drawing Room is held, I thought for all the World that I should have been squeezed to death between the post of the door, and half a dozen great Hoops. Indeed you can have no idea at all of the croud. I am sure I never was in such a one before. This you must suppose excellent for the Ladies dresses. We at last got into the room, and situated ourselvs, so that the King spoke to us very soon. He has askd me one question for these three Months—(do you get out much this weather) instructive, improving, indeed. After this ceremony was over we attempted to put ourselvs in the Way of the Queen, but the room was so croudd that was two Hours before we could find out in what part of it she was. Finally your Mamma was spoken to, and I made my escape as quick as I could. The King was very richly dressd the Queen very plain. The Prince of Waless cloaths were Coverd with silver. I dare not venture to say how much I heard they Cost, but I did not think them elegant. The Princesses were not so elegant as many other Ladies, present. The dressing were very various there was no prevailing Colour or fashion, everyone seemd to have exerted their own fancy. But such was the crowd that the floor was covered with fragments of triming and lookd as if the Ladies had been paling Caps. We got home at five, not a little fatigued but however as it was the first time we were told it was essential that we should go to the Ball, and as there were seats for the families of the Foreign Ministers and I had an inclination to see it we went. Pappa dined with Lord Carmarthen Mr Humphrys and Mr Smith with us. At half after seven we set off again, and arrived before the Ball Room was open, which was an advantage as we could get in before the croud. At the door of the Ball room we met the Master of the Cerimonies, Mr Cottril, who was very polite and seated us in the Foreign Box. There was no person in it except the Tripolian, who I described in the Morning, the singularity of Whose appearance attracted the eyes of all the Ladies. There was a Gentleman who was an interpreter to him, for he speaks not a Word of English. In describing the Ball room to you I shall easily find words to convey to you an idea of its elegance. Consert Hall is as much superior to it, as you can conceive, the room is as large again as Concert Hall. You know the palace was formerly an oald Abby and I suppose this was the Chapell. There is a galery above which is Called the Lord Chamberlins Box, where Persons are admitted as spectators. It is generally very crouded. As you enter the door upon the right hand is half a dozen rows of seats for the Lords and Ladies attending upon their Majesties. Upon the other side of the room, are the seats for the Foreign Ministers. At the Corner are seats for the Pearesseses. And upon the opposite side are seats for any Persons who may choose to go provided they wear a ball dress. For their is no distinction any body may go to the Ball—in bal dress—which is a singular arangment I think. These seats are all inclosed, by rails, and you are let in like a turnpike. Sir Clement Cottril Master of the Ceremonies, came and placed himself, next Mamma, as he said to keep the turnpike and to be sure it had the appearance, these rails, you see faced also the inclosure. At the Head, there were placed two oald Chairs for their Majesties. Before the seats of the Foreign Ministers were seats for the Ladies attending upon the Princesses, and before them were three seats, for the Prince of Wales and Princesses. Within this, were seats for the Ladies who were to dance. There were a Dozen I believe. In this way the Company were seated. A little before Nine the Prince came staggering in. I dont mean he was in Liquaur, but his manner was, careless drowliry. He chatted with the Ladies who were to dance. There is a good deel of good Humour in His Countenance and you know it is the fashion to think him the Criterion of perfection. At Nine their Majestys entered, with the 2 princesses. The Company all rose, the King and Queen went round the Circle and spoke to the Ladies who were to dance. When they Came to the seats of the Foreign Ministers, they spoke to the Spanish, who is a great favourite at Court as it is said, to the dutch and to the French. I was seated next del Campo who is allways very polite, and the King came Laughing and grining and addressd him as Mrs Wright say What What What What in a breath. At last they sat down, and the Company also. The Prince opened the Ball with the Princess Royal, and danced a second minuet with the princess Augusta after which there were many minuets danced, till I was quite tired. Each Gentleman and Lady when they came up to dance, made a bow and Curstey first to their Majestys, and then danced ther minuets, and I am sure without prejudice I have seen better minuets in America. The Princesses do not dance so well as many other Ladies. When the minuets were finished six People stood up as for County dances, the Prince and Princess Royal, at the Head. There were three dances danced and the Prince askd the Quen, if He shold be permitted to dance another, but She nodding dissent, the Royal Family retird at Eleven. At the 3d dance the Prince some how, I dont know how, had a fall, and the first that we saw was he Laed flat on his back. But fore we could think he recoved himself and continued, his dance. And now I must repeat that I have seen Gentlemen and Ladies dance better in America. But it would be dreadfull to say so, nor shold I be beleived so Ill save my opinion for some other time. We came away immediately, and got home 20 minutes past Eleven, drank tea and retired. And here you have an accout of the Birth day Ball. I hope it will amuse you. I am quite sattisfied I assure you with seeing it once, and am sure that my own inclination will never carry me there again, tho every thing was as we could have wishd. Mr Smith took Care of us.
      
     
      10–12 February
     
     Fryday Saturday and sunday, we were alone, and at home.
     
     
      Monday 13th of Feb.
     
     Mr Humphryes breakfasted with us and soon after sett off for Paris. He proposes returning to America in April, the reason he gives is that he has written to Mr Jay that he should return early in the Spring if he did not hear from him. Pappa advises him to stay till the expiration of his Commision which is not till june, but He thinks the season will be too far advanced and I believe, his real intention is to return and spend some time with General Washington to Collect what materials he can for, the History of America. At least from a Letter of the Generals Which He shew a friend: wherein this wish was exprest, I am led to judge it, and He told the same friend that He would go home and shut himself up for six months to write prose. He has risen much in our esteem, since this visit, and is a very worthy Good Man, not possessd of all the elegances of appearance, but has all the essentials of a Worthy character and is an amiable Man. We were much amused with his Wit and good Humour, and we shall miss him much. Mr Shot goes out with him to America. Mr Jefferson will be left alone.
     Mrs Bingham called upon us very early, to request Mamma to present her at Court on thursday, where I suppose she will make a figure. I went at twelve to visit, Call upon Mrs Roggers at Mrs Copelys, where she is setting for her picture. And in the Evening we went to Drury Lane Theatre, we took a Box a week ago, and offerd Mrs Rucker seats. This Evening we went, there were Mamma Pappa myself Mr Smith Mr and Mrs Rucker Miss Ramsay. Mrs R. is much disappointed by Mr Ruckers concluding to continue here 18 Months longer. She had made some great dependance upon returning this spring. The peices given were the Strangers at home, and the Romp. In both Mrs Jordon a favourite Actress playd a principle part. She is small, and pets the romp, in imitably. I never saw so much vivacity in any Countenance or in any action before. She received the greatest applause, and very deservedly. I think her stile of play is in Wild Characters, and She supports them better than any of the American Ladies, who displease you so much. The romp represents a young West Indian sent to England for her Education. Her Gaurdian prepares to Marry her to his as an oald Miser who has a Nephew who is a Grocer, and a fool, his Name is Potty. He 
        makes Love to her and proposes going off with her. And she sees a young officer, who pleases her and she determines to run of with him. To affect this she proposed to go off with potty and to meet the Captain who is to take her from him and marry her himself, but in this she is detected and brought back to her Guardian. The Whole is very comick, and her Acting makes it very amusing. The Character as a West Indian is Well supported. She has a little Negro called Washeball, and her treatment of her is, quite, as a West I.
     
     
      Tuesday 14th.
     
     Agreeable to invitation we went to dine at Mr Blakes from Carolina. His family has been in this Country many years. He was in Boston about 18 Months since and would have purchased General Warens House at Milton but they differed in the Price. He is the first fortune in America. His income is fiteen thoussand, a year. Mrs Blake appears to be a worthy amiable Woman. She reminded me of aunt Smith in Person and manners. They have one Daughter about fifteen years oald. She is a pretty figure but not a handsome face, agreeable in her manners, plays vastly well, and draws very prettyly. They live very elegantly. The Company was, Pappa Mamma myself Mr Smith a Mr Hayward and Mr Gibbs, from Carolina and Mr Bridgen. The dinner was elegant and every thing very cleaver. Miss Blake playd to us after dinner. We sat till Nine and came home. They are regular Folks. Mrs B. does not seem to be fond of the kind of Life in vogue here. And we had no Cards.
     When we got home we found upon the table a budget of letters which kept us employd from Nine oclock to twelve in reading. You know the pleasure of such a feast. Yours No 9 10 11, gave me great pleasure. I shall indeed be very loth to give up, so much gratification but however, I leave you to act as your time will permit knowing that nothing but necessity will induce you to omit this attention. In my turn I will indeavour to be as Constant in my diary as I have been, and shall omit no opportunity when it is avoidable, for you have appeald to a very interested principle for desicion. I can write to you, always, and never take my pen, not knowing what to say but to my other Correspondents I am often at a loss, and sometimes neglect to write for want of a subject, or rather from not knowing what will please them. Pappa asks to see your journal, and I cannot refuse him. He appears allways gratified with it, and told me that he can excuse your not writing to him, as your diary to me is so particular and entertaining. He is often pleased when you have mentioned his oald friends. Mamma, derives equal pleasure from it, and says, you must not discontinue it: she cannot allow it, that you must spare half an hour a day to it, and When you get to Cambridge, you will have time enough to continue it. To me you must know my Dear Brother that it is one of the greatest Gratifications I can receive. You have been very good hithertoo and, I know if it is possible you will continue. Your observations upon Characters is not only entertaining but improving, and my pleasure must be lessened when you curtail your observations. Your letters I submit also, to the perusal, of Mr Smith, who is equally pleasd. Donot tell me I am wrong—you must not think so. He is interested in what gives me pleasure, and you would not refuse an opportunity to return it. He says sometimes that he will write you, and I believe it will not be long before you receive a letter. Mamma I suppose will tell you in what relation this Gentleman is Considered in this family, and you my Brother know that your approbation is dear to me. I will now begin and Notice your letters reguliarly.
     
     
      Wedensday, 15th.
     
     Mr Barthlemy and Mr and Mrs Bingham Called in the Evening they had dined with Lord Lansdown, and called to let us know it I suppose.
     
     
      Thursday, 16th.
     
     Mamma went to Court to present Madame Bingham—and Pappa presented Mr Chew. Mrs B. is comeing quite into fashion here, and she is gretly admired. The Hair dresser who dresses us upon Court days, inquired of Mamma whether she knew the Lady so much talkd of here from America—Mrs Bingham. He had heard of her from a Lady who saw her at Lord Lucans, where she was much admired. At last speaking of Miss Hamilton, he said, with a twurl of his Comb, Well it does not signify but the American Ladies to beat the English all to nothing. I did not attend her, for going to Court is not so agreeable to me. Perhaps, admiration might heigten the pleasure, but as it is what I never wishd nor have no pretentions to I shall not be mortified by silence: Mamma says, if admiration could make this Lady happy she must be so, for she never saw one so much stared at. There she goes cried one, what an elegant Woman, another as she passd. And some Gentlemen told mamma she had got to present one of the finest Women he ever saw. I dare say she is not void of vanity and if not must have been gratified. She is indeed a fine Woman.
     
     Thursday Eve Pappa went out to make some visits, and Mamma myself and Mr Smith were soberly seated at a Game of Cards when Mr Crawford, came in, and soon after Lady Juliana Pen. They passd, an hour and went of. But now to give you some account of a visit Pappa made this Evening. It was to no less a Personage than the Ambassador from Tripola. As the Foreign Ministers had many of them left Cards at his Excellencys door, Pappa thought proper to do so too, and as he was making a Number of visits in this Way, stopped at his door, intending only to leave a Card, but the servants announced his Turkship to be at home. So Pappa went in and by a little Italian and French with some Langua Franca, they got into Conversation, and understood each other wondrously. There were to pages present and a servant soon brought too long Pipes, one for Pappa and the other of Monsieur la Turke, with two cups of Coffe. Pappa took both and resting the bowl of the Pipe upon the floor, while the stem was in his mouth smoaked away, taking a sip of Coffe and a Whif at his pipe. The Abassador did the same. At last one of the secretaries cried out in ectacy, to Pappa—Monsieur vous etes un veritable Turk. When the pipe was out Pappa left him. We were much amused with this account of the visit.
     
     
      Sunday 19 February.
     
     The Ambassador from tripola sent a mesage to Pappa that he wished to return his visit in the same friendly stile which he had made his, and begd him to appoint an hour. At twelve they came, I only saw them getting out of the Coach. The Ambassador, was dressed as usual, and his secretary both as described in the former part of my letter. He brought with him an interpreter of his own, not choosing the one appointed by this Court. He was attended by two servants in the habit of their Country there dress was a kind of orange Colour, loose, tied round the Waiste, with a kind of turban on their heads, and sandals on their feet. He was here two Hours, but Pappa could not offer him a long Pipe, so that was dispenced with. This must not be communicated in America, something favourable may arrise from these Conferences. But we are not at liberty to say, what. Thus much I may say to you, as sacred, that the Treaties with the 4 states Algiers Morrocco Tripoli and Tunis will cost two hundred thousand Guineas, at least. The Ambassador is known to many of the Foreign Ministers and they all agree that he is a very good Man. There were several Gentlemen dined with us to day. Capt Lyde Mr Jenks, and a Capt Beaudinoit from NY, Mr Trumble and a Dr Lions, a virginian agreeable in his manners. He reminded me of Mr Short. Now you will laugh, and say I am always, finding resemblances, where they donot exist. I think that I can observe a simularity in the looks and manners of all the Virginians. The rest of our Company you know. In the Evening Pappa and Mr Smith went to see Dr Jebb, who has been confined for some time by indisposition and this Evening Poor Mrs Wright died. Her zeal I beleive for America, has ended her days.
     
     
      Monday 20th.
     
     Pappa and Mr Smith dined with Mr William Vaughan, and made a third visit in the Evening to his Turkship.
     
     
      Tuesday 21st.
     
     Coll Smith set off for Paris to persuade Mr Jefferson to come over upon matters of importance but his real erand is not to be made known here—it is upon the subject of the late Conferences. What arrangements they will produce I know not at present. The Baron de Linden called in the Evening. Did you ever see this Genious, he has strong traits of National Character, which are very appearant and he is profuse in nothing but Compliments which cost him nothing, not even a tax upon his sincerity, for they are not esteemed of more value by the receiver than the doner. He sat an hour, and drank tea parcque les belles mains du Mademoiselle le fait.
     
     
      Wedensday 22 February.
     
     In the Evening a Mr Peters from Philadelphia, who was formerly in the War office with your father and a friend of his, called upon us. He had just arrived, and this was the first visit he had made. His first appearance was not very promising, but he soon discovered the character which I had heard of him. He is rather rough in his manners, but he is sensible, and has a great del of Wit, which soon appeard, and made us very mery. It seems his erand to this Country is to see his father who has lived here many years, and he has one Brother who has been with him and has had influence enough over him in his oald age to induce him to make a Will so much in his favour, as to be very injurious to this Gentleman as well as all his other Chrildren and he has I think nine sisters. This Gentleman has been with him and dispairs of any alteration, which has made him very low spiritted, he says. He does not regret it for himself, because he is one of those extraordinary Men who think they have enough but it is for others that he is interested. He has not neither heard from his family since he left them, which Oh, Dear, When shall I hear from my Wife, said he, taking a packet he had just received out of his pocket to search for a letter and finding a very long one from some friend after looking it over, oh, I had rather have one line from my Wife than the Whole of these pages. Pappa told him he had been seperated from Madame 4 or 5 years. Ah said he you are a Politician and I am a domestick man, who takes pleasure only in my family. He made many good observations upon this Country, and would not live in it for half the Kingdom. Said he was disappointed he had thought more highly of it than he found it deserved. Pittied Pappas situation and advised him to go home. Scolded at Congress, at the states &c. He left us at Eleven.
     
     
      Thursday, 22d. i.e. 23
     
     Pappa went to the drawing Room, and afterwards to dine with Lord Carmarthen. Mamma was very much indisposed, all day.
     
     
      Fryday 23d. i.e. 24
     
     I went out in the Morning and called on Mrs Roggers, passd two hours with her, and then made a visit to Mrs Rucker, at the Adelphi. Mr R has determined to spend another year here, and Mrs R is much disappointed in not going home this Spring. Miss Ramsay is quite Sick of England, since she came from Paris, and they seem to be much retired. Mr Peters dined with us, and Pappa proposed going to the Play with him. The Carriage was ordered, but they got engaged in Conversation till it was too late, for we dine so late here that one must Hurry to be in season.
     
     
      Saturday 25th.
     
     Mamma and miself went and drank tea with Mrs Roggers.
     
     
      Sunday 26th.
     
     To-Day we had three Gentlemen to dine. Mr John Boylstone from Bath you know, He is a tired oald Bachelor, and was very sociable. A Capt Biglow from Boston and Mr Peters, who seems to be in a disagreeable situation of Mind, he calls it the Blue Devils. I never saw a Person so much agitated without any known cause. He told us after dinner that he felt much better for the Hermitage and Maderia, which he had drank. You ask in one of your letters about Pappas Wine. That from the Hague came very well and secure. But that from Paris got piladged at the Custom House and as much more as there was, above the quantity permitted to the Foregn Ministers we had to pay duties for, and it happend to the Wine ordinaire, which was intolerable. Pappa often recollects what you used to say, that when he got to England he wold think all his Wine good. Mr Boylstone inquired after, you. Pappa told him that you were gone home to go to Colledge. What said he as Professor of something I suppose. No, you was gone as a student to pass one year. Why he knows more than students Tutors, Governors and all. What he is gone to teach them then, and seemd very much surprizd and said you had begun at the wrong end first, and in his Way, payd your Honour these Compliments. He gave us some very pressing invitations to Come to Bath. Capt Biglow, I dont recollect having seen in Boston yet his Countenance was not that of a stranger.
     Mr Bingham called this Morn. There Baggage is all on Board and they are only waiting for a fair Wend. He made a declaration this Morning that if he got safely to America, there was nothing in this World that should induce him to come again to Europe. He was heartily sick and tired of a wandering Life and longed to get home and settled in Business. But after all I guess there was a mental reservation in all this—What think you!—I have lately heard that he is connected with some Houses in America which owed large sums to this Country. But there is no danger but he will take Care of himself.
     
     
      Monday, Feb 27th.
     
     We have had the last Night and it continues to day, as severe a snow storm as, we have in america at this season. The weather has been as cold since last tuesday so we have it with us, and the Wind East and so high, that it has been impossible to pass from Dover to Calais. Colln Smith has been detained there ever since tuesday, and there is no prospect of its discontinueance. It now snows with all violence. The weather for a forghtnight before was, as uncommonly fine. Indeed too warm to be agreeable for the season, which renders this sudden change particuliarly disagreeable.
    